Citation Nr: 1431895	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 30 percent before September 26, 2011, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the Veteran's claim for PTSD and assigned it a 30 percent rating, effective March 9, 2010.  Then, in a January 2012 rating decision, the RO increased the disability rating to 50 percent, effective September 26, 2011.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including the April 2014 informal hearing presentation, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a March 2010 letter, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2010 letter meets the VCAA's timing of notice requirement.

Additionally, the Board notes that the appeal for an increased rating for PTSD arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).   Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations, and the statements from the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).   

The Veteran contends that he is entitled to a higher disability rating for his PTSD.  The Veteran's service-connected PTSD currently has been evaluated as 30 percent disabling effective from March 9 2010, to September 26, 2011, and as 50 percent disabling thereafter, under 38 C.F.R. § 4.130, DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2012).

As relevant to this claim, a 30 percent rating is assigned under DC 9434 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

VA treatment records dated from 1993 show that the Veteran has received intermittent treatment for his psychiatric symptoms since that time.  Treatment records from 1993 indicate that the Veteran had trust issues, problems developing relationships, and difficulty with substance abuse.  Then, the Veteran was diagnosed with PTSD in December 1993.  VA treatment notes from 1999 through 2003 show that the Veteran continued to struggle with substance abuse.

The Veteran was provided a VA examination in August 2010 in conjunction with his claim for service connection for PTSD.  The examiner noted the Veteran's relevant medical, psychiatric, and legal history, as well as the Veteran's history of service in active duty.  The Veteran reported that he was attending college but having difficulty in his relationship that affected his ability to go to school.  Specifically, he stated that he did not trust his wife "since her ex-boyfriend was in their house for 3 days while [the Veteran] was in jail."  The Veteran stated that he has a total of six children and that he has a "great" relationship with all of them.  He also reported that he has 3 or 4 close friends that live in Georgia, and that he has friends from high school with whom he does not spend much time.  He also told the examiner that he prefers to be alone, and that he is more comfortable alone.  He stated that he believed his military experience contributed to him being "confused" in relationships and "not sure who to trust."  He stated that he occasionally plays golf, but has not had the desire to play lately.  He also told the examiner that he likes to read, listen to jazz and blues music, and ride horses.  The Veteran also reported some drug use.  The Veteran emphasized that his symptoms included recalling traumatic memories from Vietnam and that he uses drugs to cope with memories.  He also stated that there were many activities he no longer enjoyed.  H described himself as a loner and found that he could not trust anyone.  

Upon examination, the Veteran was clean, casually and appropriately dressed; his psychomotor activity and speech were unremarkable.  Additionally, he had a cooperative, relaxed, and attentive attitude toward the examiner, his affect was normal, and his mood was good.  He stated that he was a "little foggy" and "a little tired" but he denied nervousness or anxiety.  He was able to perform serial 3's but had difficulty with serial 7's.  He was oriented in all spheres, he denied delusions, was of average intelligence, and understood that he has a problem.  He indicated that he had chronic sleep problems, and further reported that he fears sleeping because of the dreams he has.  He reported feeling tired on days when he has a lot of activities.  He reported auditory and visual hallucinations but denied obsessive or ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  With regard to his hallucinations, the Veteran reported hearing noises in the house and people talking; he also stated that he has seen people or images around him that other people do not see.  He exhibited poor impulse control, through his use of cocaine dependence and a history of fighting.  The examiner found the Veteran's memory to be normal.  The examiner diagnosed the Veteran with PTSD and cocaine dependence, both of which contribute to the Veteran's above-described symptoms.  The examiner assigned a GAF score of 65.  Finally, the examiner opined that the Veteran's PTSD symptoms were transient or mild and decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Then, in September 2011, the Veteran was provided another VA examination to gauge the severity of his PTSD.  The examiner provided diagnoses of PTSD, mood disorder NOS, and cannabis and cocaine dependence.  The examiner assigned the Veteran a GAF score of 60.  He indicated that the Veteran was "currently experiencing mild symptoms of PTSD, but given his current mood disorder NOS, Axis IV stressors, and prolonged drug use, his global level of functioning is in the moderate range and tends to wax and wane."  The examiner also found that it is not possible to differentiate which symptoms are attributable to which diagnosis.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

With regard to the Veteran's symptoms, the examiner noted that the Veteran avoids thoughts, feelings, and conversations associated with his military trauma.  He also found that the Veteran has a marked diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  The Veteran also reported difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  Additional symptoms included depressed mood, anxiety, impaired judgment, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

Upon examination, the Veteran was oriented in all spheres; his appearance was neat with good hygiene.  The Veteran's speech was clear and coherent and his mood was dysphoric with congruent affect.  He appeared tired and also reported hallucinations.  He denied violent or assaultive behavior and homicidal and suicidal ideation.  The Veteran's insight and judgment were considered fair given his "continued problems with drug dependence and relationship problems."  His attention and memory appeared intact.  The Veteran reported feeling down and depressed on "a daily basis."  He also stated that he often thinks about not being able to get a job and he sometimes has "a hard time 'getting out of' these moods."  

The examiner opined that the Veteran's PTSD symptoms did not appear to have changed since his previous VA examination.  However, he stated that the Veteran seemed to have more symptoms related to mood dysregulation that "appear to be better accounted for by mood disorder NOS but may overlap with his continued PTSD symptoms."  The examiner also noted that the Veteran's drug use also appears to continue to be a problem for him and likely results in labile moods and relationships problems.  The examiner noted that the Veteran was assigned a 30 percent rating due to PTSD symptoms and he stated that he agreed with the assignment as "this continues to be about where he is functioning with regard to his PTSD."  The examiner also found that the Veteran's symptoms seem to wax and wane and may vary or be dependent upon his substance abuse moods.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  During the entire period being reviewed, the Veteran exhibited occupational and social impairment due to such symptoms as: a depressed mood, irritability, anxiety, social isolation, disturbances in motivation and mood, hallucinations, and trouble sleeping through the night.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the period currently on appeal, and even predated the Veteran's original grant of service-connection.  Thus, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings has ebbed and flowed throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  Finally, the Veteran has also consistently reported auditory and visual hallucinations.  As a result, the Board finds that for all periods on appeal, he has manifested symptoms of motivation and mood that rise to the level of a 50 percent evaluation.  However, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent or 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  However, his judgment was continually called into question given his continued substance abuse of both cannabis and cocaine.  The September 2011 examiner expressly stated that the different manifestations of the Veteran's psychiatric disorders could not be differentiated; thus, the Board must include the Veteran's substance abuse in the consideration of the symptoms resulting from his PTSD.  Furthermore, because the Veteran has suffered from substance abuse problems throughout the entirety of the appeal, the Board has considered them in assigning a 50 percent rating for the entire period on appeal.  However, because the other aspects of the Veteran's judgment and thinking appeared to be intact, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent or 100 percent rating.

Regarding the Veteran's social functioning, the evidence shows that he has been able to maintain some social interactions with friends and he reported good relationships with all of his children.  He repeatedly addressed his trust issues with regard to relationships, which he stated began during his military service.  He also stated that he prefers to be alone and described himself as a loner.  Therefore, the evidence shows the Veteran has had difficulty establishing and maintaining relationships since service; as such, the Board finds that the severity of this symptoms rise to the level of a 50 percent rating for the entire portion on appeal.  However, even if the Veteran has difficulty in maintaining relationships and friendships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships, indicative of a 70 percent or 100 percent rating.  Finally, with respect to the Veteran's occupational functioning, although the Veteran is not working, it does not appear that his PTSD symptoms are so severe as to cause total occupational impairment.  Thus, while there are some impediments to the Veteran's occupational functioning caused by his PTSD symptoms, he does not demonstrate occupational impairment to a degree that is required for the 70 percent and 100 percent ratings.

Additionally, the Board notes that the Veteran was assigned GAF scores of 65 and 60 throughout the course of the appeal period.  These GAF scores suggest no more than moderate impairment, which is consistent with either a 30 or 50 percent rating.  In this regard, the Board finds that due to the frequency, severity, and duration of the Veteran's symptomatology, the Veteran's GAF scores indicate a moderate difficulty in social and occupational functioning, as evidenced by his treatment records and self-reported isolation and difficulty with certain occupational tasks and environments.  Furthermore, the Board notes that during no point in the appeal period was the Veteran's GAF score below 50, which would indicate more serious symptoms including suicidal ideation, obsessional rituals, and other problematic judgment that would illustrate serious impairment in social and occupational functioning.  Thus, the Board finds that the Veteran's GAF scores support the finding that the Veteran is entitled to a 50 percent rating for the entire appeal period.

Finally, the Veteran has some impairment related to depression, anxiety, difficulty falling or staying asleep, irritability, hallucinations, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Thus, the Board recognizes that the nature, frequency, duration, and severity of such symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rising to a level of a 50 percent rating for all periods on appeal.  However, the Board finds that these symptoms do not result in occupational and social impairment with deficiencies in most areas or rise to the level of total occupational and social impairment.  This is demonstrated in the discussion above.  Therefore, the Board finds that the criteria for a 70 percent or 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD contemplates his subjective complaints of depression, sleep impairment, hallucinations, and anxiety, as well as his functional impairment.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, these symptoms were not found to warrant the next higher rating.  Indeed, he continued to maintain social relationships with his family and friends and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  The Veteran's subjective complaints, symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial disability evaluation of 50 percent prior to September 26, 2011 for PTSD is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial disability evaluation in excess of 50 percent during the appeal period for PTSD is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's representative raised the issue of TDIU.  Additionally, the Board notes that the Veteran was not working in September 2011, the date of his most recent VA examination.  As such, the issue has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  At the onset, the RO should determine whether the Veteran is currently working.  Then, a VA examination may be necessary to address the extent to which the Veteran's service connected disability affects his ability to obtain and maintain substantially gainful employment.    

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must first review the record and ensure compliance with all notice and assistance requirements for a TDIU claim, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.

2.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.  If the AMC/RO is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3. The AMC/RO should contact the Veteran to determine if he is currently substantially and gainfully employed.  A determination of his current employment status must be made and entered into the claims file.

4. After the above is accomplished, and if the AMC/RO determines that the Veteran is not substantially and gainfully employed, then the AMC/RO should schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disability (PTSD) on his ability to work.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disability (PTSD), without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.  

6. After completion of the above and any other development the AMC/RO should deem necessary, the RO should review the expanded record and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


